Quinn, Chief Judge
(concurring):
I am satisfied that the rule of suspension set out in the principal opinion is correct as applied to this case, where the second offense is committed after the first sentence. The principal opinion does not apply to a case in which the offense, for which the second sentence is imposed, was committed before or at the same time as the offense for which the sentence was adjudged. The latter situation must be considered in the light of the military rule that all offenses should be tried at the same time. With these reservations, I concur in the principal opinion.